internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-116933-97 date date index nos number release date year year x taxpayer spouse date date date account trust company y year year year legend dear we received your letter dated and subsequent submissions requesting certain rulings concerning the income and estate_tax consequences of transactions involving an individual_retirement_account ira specifically you requested the following rulings the withdrawals made from the money_purchase_pension_plan 401_k_plan and individual_retirement_account in year the first distribution calendar_year based upon the account balances as of december year the valuation calendar_year computed by dividing such balances by x will satisfy the minimum distribution requirement under sec_401 of the internal_revenue_code for year and will be credited toward the first required_minimum_distribution amount provided that the amount withdrawn from each account is at least equal to the account balance as of december year divided by x in years subsequent to the first distribution calendar_year of year in accordance with the terms of the beneficiary designation taxpayer will continue to be able to make plr-116933-97 withdrawals from the ira trust over the joint life expectancies of taxpayer and spouse and the survivor of them using life expectancies which are not recalculated namely y in year and decreasing by one in each year thereafter such distributions will be subject_to tax under sec_408 and sec_72 and not be subject_to excise_tax under sec_4974 the revocable_trust created by taxpayer and the designation of spouse as sole beneficiary of the marital qtip_trust and a beneficiary of the family_trust satisfy the requirements of q a d-5 of sec_1 a -1 of the proposed income_tax regulations and thus spouse will be deemed the death beneficiary of taxpayer’s ira trust assuming that the trust is irrevocable or will by its terms become irrevocable on the death of the employee the trust is valid under state law the beneficiaries are identifiable from the trust instrument and a copy of the trust instrument is provided to the plan_administrator the terms of the revocable_trust requiring the trustee to make the withdrawals from the ira trust after the death of the taxpayer at least as rapidly as under the method of distribution in effect as of the date of the taxpayer’s death will satisfy the minimum distribution_requirements under sec_401 in years subsequent to the death of the taxpayer the division of the ira trust into the ira marital qtip share and the ira family share using a fractional formula will not be considered to be a distribution that is in satisfaction of a right to receive a distribution of a specific dollar amount and thus no gain_or_loss will be realized by the ira trust upon such division the fractional share of the ira trust allocated to the ira marital qtip share in accordance with the provisions of the beneficiary designation and the fractional share of the revocable_trust allocated to the marital qtip_trust in accordance with the provisions of the trust will each be qualified_terminable_interest_property as defined in sec_2056 provided that the taxpayer’s executor makes an election under sec_2056 for each of the ira marital qtip share of the ira trust and the marital qtip_trust established under article of the revocable_trust the ira family share existing at the time of spouse’s death assuming taxpayer predeceases spouse will not be included in her gross_estate for federal estate_tax purposes plr-116933-97 the ira facts taxpayer was born on date and retired on date spouse was born on date at the time of his retirement taxpayer was a participant in two employer-sponsored qualified_retirement_plans a money_purchase_pension_plan and a 401_k_plan he also had an individual_retirement_account ira to which he had made only deductible contributions in january of year taxpayer withdrew amounts from each of the employer retirement plans and the ira these withdrawals were intended to satisfy the minimum distribution for year the withdrawal from each account was based upon the account balance as of december year and taxpayer’s single life expectancy after the withdrawals taxpayer intends to roll over the remaining balances of the three accounts in a direct_rollover to a rollover ira the account of which trust company will serve as trustee taxpayer will execute a standard ira form with the trustee and also attach a beneficiary designation to the ira form the beneficiary designation provides that during taxpayer’s lifetime payments from the ira will be based upon the joint life expectancies of taxpayer and spouse taxpayer has determined that the divisor to be used for the year withdrawal is y in year he will make a withdrawal from the ira of the account balance on december year divided by y in each subsequent year taxpayer will withdraw an amount equal to the account balance of the previous december divided by y minus one for each subsequent year thus the withdrawal for year will be the account balance as of december year divided by y minus one and for year the withdrawal will be the account balance as of december year divided by y minus two etc the life expectancy of taxpayer and spouse is not recalculated taxpayer has reserved for his lifetime the right to withdraw from the ira amounts greater than the required_minimum_distribution the beneficiary designation further provides that on taxpayer’s death if spouse survives taxpayer the account balance in the ira trust is to be divided into two shares the ira family share and the ira marital qtip share under the beneficiary designation if spouse survives taxpayer the ira family share is to be determined by a fraction the numerator of which is the maximum amount that can be included in said plr-116933-97 fractional share causing the least federal estate_tax to be payable by the taxpayer’s estate the denominator of the fraction shall be the remaining balance in the account the ira marital qtip share is to be the remaining portion of the account in the beneficiary designation taxpayer directs that the marital qtip_trust discussed below is to be the beneficiary of the ira marital qtip share any distributions made from the ira marital qtip share to the marital qtip_trust are to be added to other_property held in trust thereunder and thereafter are to be administered and disposed of in accordance with the terms of the marital qtip_trust and with the same provisions and under the same conditions and for the same purposes stated therein under article e of the beneficiary designation form during spouse’s lifetime the ira trustee shall pay to the trustee of the marital qtip_trust the greater of all of the net_income of the ira marital qtip share or the minimum distribution amount mda computed with reference to the ira marital qtip share article f of the beneficiary designation form provides that the trustee of the marital qtip_trust shall be responsible for making the determination of what is income and what is principal of the ira marital qtip share the trustee of the marital qtip_trust shall allocate to income of the marital qtip_trust all of the amounts paid to it pursuant to article e from the ira marital qtip share regardless of whether a distribution from such share to the marital qtip_trust is treated as principal or income for trust accounting purposes article g of the beneficiary designation form provides that if the mda of the ira marital qtip share exceeds the income of the ira marital qtip share in any given year then such minimum distribution amount shall be paid to the trustee of the marital qtip_trust as follows i first from the income of the ira marital qtip share for the current_year and ii then from the principal of the ira marital qtip share the distributions from the ira marital qtip share shall be governed by the marital qtip_trust provisions of the trust agreement so that all of the amounts paid pursuant to article e from the ira marital qtip share and all of the income of the marital qtip_trust shall be paid at least annually to spouse article h of the beneficiary designation form provides that the trustee of the marital qtip_trust shall have the right to request immediate payment of any part or all of the ira marital qtip share in order to satisfy any request that spouse may from time to time make to the trustee to convert unproductive property into productive property pursuant to the plr-116933-97 right given to spouse under the terms of trust the trustee of the marital qtip_trust in its discretion shall have the authority to accelerate distributions from the ira marital qtip share and receive one or more payments in excess of the mda in any year so that the trustee of the marital qtip_trust has flexibility to withdraw principal in such trustee’s discretion from the ira marital qtip share in order to satisfy its fiduciary obligations under the marital qtip_trust article i of the beneficiary designation form provides that during spouse’s life the ira trustee shall not possess or exercise any power to appoint any assets of the ira marital qtip share to any person other than to the trustee of the marital qtip_trust for the sole benefit of spouse article j of the beneficiary designation form provides that the provisions of the ira marital qtip share shall in combination with the provisions of the marital qtip_trust qualify for the federal estate_tax_marital_deduction to this end the powers and discretions of the ira trustee with respect to the property in the ira marital qtip share shall not be exercised or exercisable during the period that spouse survives taxpayer except in a manner consistent with the intentions of taxpayer the executor of taxpayer’s estate is authorized in her discretion to make the election provided by sec_2056 of the code with respect to the ira marital qtip share article k of the beneficiary designation form provides that after taxpayer’s death during spouse’s lifetime the ira trustee is directed to distribute to the trustee of the family_trust discussed below at least all of the income of the family_trust share if the mda exceeds the income of the ira family_trust share in any year such mda shall be distributed to the trustee of the family_trust to be administered in accordance with the terms of the family_trust article l of the beneficiary designation form provides that the trustee of the family_trust is authorized to make withdrawals from time to time from the ira family_trust share in order to carry out its obligations and the discretionary authorities granted to such trustee under the provisions of family_trust article m of the beneficiary designation form provides that after the death of the survivor of taxpayer and spouse if spouse survives taxpayer the ira trustee shall pay to the estate of spouse an amount as directed by the trustee of the marital qtip_trust equal to the sum of a any accrued but undistributed_income of the ira marital qtip share as of the date of death of spouse and b such sum or sums from the principal of the ira plr-116933-97 marital qtip share as the executor of spouse’s estate may request in writing for expenses of administration of her estate and for any death taxes payable by reason of her death if there are not liquid_assets readily available from the estate of spouse or a_trust the assets of which are includible in her estate for federal estate_tax purposes to make payment of the death taxes imposed on spouse’s estate the ira trustee shall pay to the spouse’s estate from the ira marital qtip share such additional_amounts as the executor of spouse’s estate may request in writing the revocable_trust taxpayer created trust a revocable_trust for the benefit of his spouse and his family and that trust becomes irrevocable at taxpayer’s death pursuant to article dollar_figure of trust under article of trust if taxpayer’s spouse survives taxpayer the trustee is required to divide the trust except any account into two fractional shares a marital qtip_trust and a family_trust with trust company designated as the trustee article of the trust provides that the marital qtip_trust is to be administered and distributed for the benefit of taxpayer’s spouse further article provides that the marital qtip_trust is intended to constitute a qualified_terminable_interest_property trust to the extent that the election granted pursuant to sec_2056 is exercised article of trust provides that after the death of taxpayer the trustee of the marital qtip_trust shall pay the net_income of such trust and the greater of the income of the marital qtip share and the minimum distribution amount described in article 9a of such share received by it as trustee of the marital qtip_trust from the marital qtip share to taxpayer’s spouse for her life in monthly or other convenient installments to the end that all of the net_income and the mda shall be paid to her annually upon spouse’s death the trustee shall pay all of the accrued income to the date of the death of the taxpayer’s spouse to spouse’s estate article of trust provides that the trustee in its discretion may pay to or apply for the benefit of spouse at any time and from time to time such amount or amounts of principal of the trust as the trustee deems needful for her support comfort and maintenance including medical surgical hospital or other institutional care having in mind both the standard of living to which she has been accustomed and her income from other sources and adjusting the payment or application of principal accordingly to the end that consumption of principal shall supplement not substitute for income from other sources plr-116933-97 article of trust provides that spouse shall have the right to appoint by her will any part or all of the property in the marital qtip_trust to and among taxpayer’s issue such special_power_of_appointment may be exercised by specific reference to the trust in favor of one or more persons within the class of issue in such amounts and proportions and for such estates and interests and outright or upon such terms trusts conditions and limitations as spouse shall determine article of trust provides that upon spouse’s death to the extent that spouse does not exercise the special_power_of_appointment created in article the trustee shall dispose_of the then remaining principal of the marital qtip_trust by adding such principal to the family_trust described in article a of trust to be administered and disposed of in accordance with the provisions of article of trust article of trust provides that the taxpayer intends that the value for federal estate_tax purposes of the property of the marital qtip_trust and in any ira or ira trust of which the marial qtip_trust is the beneficiary shall be available for the marital_deduction article of trust further provides that spouse shall have the right to demand that the trustee make any unproductive assets held in the marital qtip_trust productive article a of trust provides that the taxpayer may designate the marital qtip_trust and or the family_trust established under trust as beneficiaries of an account if the marital qtip_trust is a beneficiary of death_benefits under an account the trustee must withdraw from such account in each calendar_year and deposit in the marital qtip_trust at least whichever of the following amounts is the greater the net_income of the ira marital qtip share for such year or the minimum distribution amount mda which is required to be withdrawn from the ira marital qtip share if the mda exceeds the income of the ira marital qtip share in any given year then such mda shall be withdrawn by the trustees from the ira marital qtip share as follows i first from the income of the ira marital qtip share for the current_year and ii then from the principal of the ira marital qtip share article a further provides that the trustee is authorized in its discretion to accelerate distributions from the account and to receive one or more payments in excess of the aforesaid two amounts so that the trustee has flexibility to withdraw principal from the ira marital qtip share in order to satisfy its fiduciary obligations under the marital qtip_trust plr-116933-97 article b of trust provides that the trustee shall direct that the account balance of each of the ira marital qtip share and the ira family_trust share as of the date of taxpayer’s death be distributed to the marital qtip_trust and the family_trust as applicable under the method of distribution that is in effect at the date of taxpayer’s death and shall also demand the additional distributions as set forth below if distributions for any annual period under the method of distribution then in effect would total less for any annual period than the income earned by the ira marital qtip share for such annual period the trustee shall demand additional distributions from the ira marital qtip share so that all distributions for that annual period equal at least the income earned by the ira marital qtip share for such period article c of trust provides that the trustee shall allocate each year to trust income of the marital qtip_trust the greater of i the portion of each payment received from the ira marital qtip share allocable to trust income under the laws of the state in which the taxpayer is domiciled at the time of taxpayer’s death or ii an amount equal to the mda of the ira marital qtip share article d of trust provides that spouse is granted the power to compel the trustee to demand that the assets held in the ira marital qtip share be invested in income producing assets article e of trust provides that the income received from the ira marital qtip share and the ira family_trust share shall not be subject_to reduction by reason of expenses allocable to principal all trust expenses normally allocated to principal including any income_tax due with respect to an installment distribution of principal shall be charged proportionately to the principal of the marital qtip_trust and family_trust as applicable article f of trust provides that the trustee shall be responsible for making the determination of what is income and what is principal of the account the trustee shall allocate to income of the marital qtip_trust the greater of all of the income of the ira marital qtip share and the mda of the ira marital qtip share regardless of whether a distribution from the ira marital qtip share to the marital qtip_trust is treated as principal or income for trust accounting purposes all other distributions from the ira marital qtip share shall be treated as principal for trust accounting purposes article g of trust provides that the trustee shall have the right to request immediate payment of any part or all of the ira marital qtip share in order to satisfy any request by spouse plr-116933-97 to convert unproductive property into productive property or in order to make withdrawals in excess of the mda as defined in article a article i of trust provides that spouse shall have the right to direct the trustee to compel distribution from the ira marital qtip share the greater of all of the income of such share or the mda article of trust provides for the disposition of the family_trust article of trust provides that during spouse’s life the trustee may pay to or apply for the benefit of any one or more of the group consisting of spouse and taxpayer’s issue who are living from time to time such amount or amounts of the net_income or all of the net_income as the trustee in its discretion may determine is needful for the support maintenance education and general welfare of any one or more of them in making such distributions of income the trustee shall be guided by the principle that the support and maintenance of spouse in accordance with the standard of living to which she has been accustomed shall be given first priority by the trustee article of trust provides that the trustee may pay to or apply for the benefit of any one or more of the group consisting of spouse and taxpayer’s issue who are living from time to time such amount or amounts of principal or all of the principal as the trustee in its discretion may determine is needful for the support maintenance education and general welfare of any one or more of them the trustee is directed to take into account potential adverse federal estate_tax consequences to the estate of spouse if distributions of principal from the family_trust are made to her article of trust provides that if the family_trust shall be a beneficiary of death_benefits from an account the trustee of the family_trust is authorized in its discretion to accelerate distributions from the ira family_trust share in order to permit the trustee effectively to carry out its fiduciary obligations under the terms of the family_trust article of trust provides that upon spouse’s death or upon taxpayer’s death if spouse does not survive him the trustee shall value the property then held in trust by it including a any property which is added to the family_trust from the marital qtip_trust b the value of an account of which the family_trust is or becomes a beneficiary c under the provisions of taxpayer’s will or spouse’s will or d otherwise the trustee shall then apportion the value of the trust property and all plr-116933-97 other_property thereafter received by the trustee as additions to principal and not otherwise to be allocated to a specific trust into as many equal shares as there are then living children of taxpayer and deceased children of taxpayer with issue then living article of trust provides that the trustee is directed to analyze distributions made to the trustee from both the ira marital qtip share and the ira family_trust share to determine whether all or any part of such distributions are income_in_respect_of_a_decedent ird under the then applicable provisions of the internal_revenue_code if all or any part of such distributions are ird then the trustee is directed to ensure that the distributions or parts thereof are treated as ird for purposes of computing the federal income taxes applicable to such distributions ruling sec_1 - law and analysis sec_408 of the code states that under regulations issued by the secretary_of_the_treasury rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira is maintained sec_401 states that a plan will not be a qualified_plan unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 defines required_beginning_date to mean april of the calendar_year following the later of the calendar_year in which the employee attains age ½ or the calendar_year in which the employee retires sec_641 of the code states that the taxable_income of an estate_or_trust shall be computed in the same manner as in the case of an individual except as otherwise provided in part i of subchapter_j of the code sec_408 of the code states that any individual_retirement_account is exempt from income_taxation unless such account has ceased to be an individual_retirement_account by reason of sec_408 or sec_408 plr-116933-97 sec_1_401_a_9_-1 e -1 a states that for required distributions under sec_401 life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 e and states that the life expectancies for purposes of determining required distributions under sec_401 must be computed by use of the expected_return multiples in tables v and vi of sec_1_72-9 d-5 a of prop sec_1_401_a_9_-1 states in relevant part a pursuant to d-2a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 b the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 of this section and the documentation described in d-7 of this section has been provided to the plan_administrator plr-116933-97 provided that the employer plans in which a taxpayer is a participant and from which he receives distributions are qualified under sec_401 of the code as of the date of the distributions in year the taxpayer’s deductible_ira meets the requirements of sec_408 of the code for the documentation required by d-7 of sec_1_401_a_9_-1 is furnished to the ira rollover trustee at the appropriate time we conclude that the withdrawals from the money_purchase_pension_plan 401_k_plan and ira in the first distribution calendar_year based upon the account balances as of date the valuation calendar_year computed by dividing such account balances by x will satisfy the minimum distribution_requirements under sec_401 for year the distributions in year determined by dividing the account balance of the rollover ira as of december year by y will satisfy the minimum_required_distribution for year amounts withdrawn in years subsequent to year determined by dividing the account balance as of december of the previous year and decreasing y by one for each year will satisfy the minimum distributions required by sec_401 such distributions will be taxable under sec_408 and sec_72 and will not be subject_to the excise_tax under sec_4974 the revocable_trust trust that taxpayer created and the designation of spouse as the sole beneficiary of the marital qtip_trust and a beneficiary of the family_trust satisfies the requirements of sec_1_401_a_9_-1 q a d-5 and thus wife will be deemed the death beneficiary of taxpayer’s ira trust the terms of the trust requiring the trustee to make withdrawals from the ira trust after the death of taxpayer at least as rapidly as under the method of distribution in effect as of the date of taxpayer’s death will satisfy the minimum distribution_requirements under sec_401 in years subsequent to the death of taxpayer provided the withdrawals are made the division of the ira trust into the ira marital qtip share and the family share using a fractional formula will not be considered to be a distribution that is in satisfaction of a right to receive a distribution of a specific dollar amount and no gain_or_loss will be realized by the ira trust upon such division ruling sec_2056 of the code allows a marital_deduction for the value of any interest in property that is included in the plr-116933-97 gross_estate and that passes from the decedent to the decedent’s surviving_spouse sec_2056 disallows this deduction where upon the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 of the code provides an exception to this general_rule for qualified_terminable_interest_property this is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life to which an election under sec_2056 has been made sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has the power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-5 provides that a power to retain trust assets which consist substantially of unproductive property will not disqualify the interest if the applicable rules for the administration of the trust require or permit the spouse to require that the trustee either make the property productive or convert it within a reasonable_time sec_20_2056_b_-7 of the estate_tax regulations provides that the election under sec_2056 may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property so that the election portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fraction or percentage may be defined by formula revrul_89_89 1989_2_cb_231 sets forth the circumstances under which a decedent’s ira may qualify as qualified_terminable_interest_property where the ira proceeds are payable in installments not directly to the surviving_spouse but to a qtip_trust that otherwise qualifies under sec_2056 the revenue_ruling concludes that the spouse will have a qualifying_income_interest_for_life in the ira proceeds where the ira proceeds are distributed in installments to the qtip_trust provided a the decedent irrevocably selects a distribution option that provides that the income earned by the undistributed ira account balance will be paid currently to the qtip_trust and b under the terms of the qtip_trust or applicable state law such ira income distributed to the qtip_trust is allocated to trust income and distributed to the plr-116933-97 surviving_spouse in revrul_89_89 the executor made a qtip_election with respect to both the ira and the qtip_trust based on taxpayer’s submission and representations taxpayer irrevocably selected an ira distribution option requiring that the greater of all of the income of the ira marital qtip share and the minimum distribution required under sec_401 of the code computed with reference to the ira marital qtip share must be paid at least annually to the trustee of the marital qtip_trust under the terms of the beneficiary designation form and the marital qtip_trust spouse has the right to request that the trustee convert unproductive property into productive property the marital qtip_trust provides that these amounts received from the ira marital qtip share must be distributed to spouse at least annually therefore we conclude that spouse will have a qualifying_income_interest_for_life in the ira marital qtip share for purposes of sec_2056 of the code we also conclude that if the trustee of the marital qtip_trust makes an election under sec_2056 to treat the ira marital qtip share and the marital qtip_trust as qualified_terminable_interest_property the ira marital qtip share and the marital qtip_trust will be eligible for a federal estate_tax_marital_deduction under sec_2056 ruling sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of death sec_2036 of the internal_revenue_code provides that the value of the gross_estate shall include the value of any property of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth in which the decedent has retained for his life the possession or enjoyment of or the right to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of any property of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if the possession or enjoyment of the property can be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property sec_2038 provides that the value of the gross_estate includes the value of all property of which the decedent has at plr-116933-97 any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three-year period ending on the date of the decedent’s death based on taxpayer’s submission and representations taxpayer is the transferor for purposes of sec_2036 sec_2037 and sec_2038 of the ira family share because taxpayer rather than the spouse is the transferor for the ira family share the ira family share will not be includible in spouse’s gross_estate under sec_2036 sec_2037 or sec_2038 except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this letter is based on the assumption that taxpayer’s revocable_trust is a valid trust under state law this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office moreover if the ira or trust is substantially amended this ruling may not remain in effect this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine e ellison christine e ellison chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
